Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 1, 2022

                                      No. 04-22-00652-CV

  INTERNATIONAL MUSEUM CORPORATION d/b/a Southwest Museum of Art, Tony
                     Webber, and John Schumacher,
                              Appellants

                                                v.

                                         Charles TROIS,
                                            Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-07417
                           Honorable Aaron Haas, Judge Presiding


                                         ORDER
        On September 30, 2022, International Museum Corporation d/b/a Southwest Museum of
Art, Tony Webber, and John Schumacher filed a notice of appeal challenging the trial court’s
order signed on August 31, 2022. The clerk’s record shows the August 31, 2022 order grants a
motion for partial summary judgment in favor of Charles Trois as to his claim for declaratory
relief against Schumacher, severs the claim from the original cause, and assigns the claim a new
cause number: 2022-CI-16882. However, the order does not dispose of any of Trois’s claims
against International Museum Corporation and Webber.

        Generally, an appeal may be taken only from a final judgment. Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 196 (Tex. 2001). When, as here, “there has not been a conventional trial
on the merits, an order or judgment is not final for purposes of appeal unless it actually disposes
of every pending claim and party or unless it clearly and unequivocally states that it finally
disposes of all claims and all parties.” Id. “Severance does not make an interlocutory judgment
final and appealable if the judgment merely disposes of a subset of the claims between the
parties.” Duke v. Am. W. Steel, LLC, 526 S.W.3d 814 (Tex. App.—Houston [1st Dist.] 2017, no
pet.). Because the August 31, 2022 order disposes of only Trois’s declaratory judgment action
against Schumacher, it does not appear final as to International Museum Corporation and
Webber. See id. (holding combination of partial summary judgment order and severance order
does not automatically result in final and appealable judgment if it does not dispose of all claims
against all parties in appeal).
        Accordingly, we order appellants to file a written response in this court on or before
December 1, 2022, showing cause why this appeal should not be dismissed for want of
jurisdiction. If appellants fail to satisfactorily respond within the time provided, the appeal will
be dismissed. See TEX. R. APP. P. 42.3(c). If a supplemental clerk’s record is required to
establish this court’s jurisdiction, appellants must ask the trial court clerk to prepare one and
must notify the clerk of this court that such a request was made. All deadlines in this matter are
suspended until further order of the court.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court